DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim et Al. (US PGPub 2018/0151835, hereinafter referred to as “Kim”).
Kim discloses the semiconductor device as claimed.  See figures 1-8 and corresponding text, where Kim teaches, pertaining to claim 1, a display panel, comprising: a substrate (SUB), having a display area (DA) and a peripheral area (NDA) adjacent to the display area (DA) (figure 2; [0050]); a buffer insulating layer (BFL) disposed on the substrate (SUB), wherein the Young's modulus of the buffer insulating Examiner views that the Young's modulus of the buffer insulating layer is less than 10GPa” is construed from the same material of BPL [0056: polyimide] as disclosed in instant application. ([0038]) a plurality of pads located on the buffer insulating layer (BFL) and disposed on the display area (DA) of the substrate (SUB) (figures 2 and 3; [0002], [0061-0086]); and a plurality of light emitting diodes electrically connected to the pads and bonding to the display area of the substrate by the pads, wherein the buffer insulating layer is located between the light emitting diodes and the substrate, and a normal projection of the light emitting diodes on the substrate is at least partially overlapped with a normal projection of the buffer insulating layer on the substrate (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 2, wherein an overlapping area of each of the normal projections of the light emitting diodes and the buffer insulating layer on the substrate is between 50% and 100% of the projection area of the light emitting diodes on the substrate (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 3, wherein each of the light emitting diodes is a horizontal micro light emitting diode and a thickness of each of the light emitting diodes ranges between 4 microns and 10 microns (figure 2; [0055-0056]), Examiner views that the Young's modulus of the buffer insulating layer is less than 10GPa” is construed from the same material of BPL [0056: polyimide] as disclosed in instant application. ([0038]). 
Kim teaches, pertaining to claim 4, wherein each of the light emitting diodes comprises a first type semiconductor layer (figure 3; [0065]), a second type semiconductor layer, an active layer (ACT), an insulating layer (IL), a first type electrode (SE), and a second type electrode (DE), the active layer (ACT) is located between the first type semiconductor layer and the second type semiconductor layer, the first type semiconductor layer is located between the active layer (ACT) and the buffer insulating layer (BFL), the insulating layer (IL) is located between the first type semiconductor layer and the substrate (SUB) and has a first contact opening (CH) and a second contact opening, the first type electrode (SE) extends into the first contact opening and is electrically connected to the first type semiconductor layer, and the second type electrode extends into the second contact opening and is electrically connected to the second type semiconductor layer (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 5, wherein each of the light emitting diodes further comprises a blind hole which sequentially passes through the first type semiconductor layer and the active layer to expose the second type semiconductor layer, and the second contact opening of the insulating layer is further disposed in the blind hole (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 6, further comprising: a first electrode layer disposed on an upper surface of the substrate (figures 2 and 3; [0055-0056], [0061-0086]); and a second electrode layer disposed on the first electrode layer and the buffer insulating layer (figures 2 and 3; [0055-0056], [0061-0086]), wherein the buffer insulating layer has a plurality of first openings, part of the second electrode layer extends into the first openings and is electrically connected to the first electrode layer, and the light emitting diodes are electrically connected to the second electrode layer through the pads (figures 2 and 3; [0055-0056], [0061-0086]). 
pertaining to claim 7, wherein the first electrode layer comprises a plurality of first type electrode lines separated from one another, the second electrode layer comprises a plurality of connecting portions and a plurality of second type electrode lines separated from one another, the connecting portions are electrically connected to the first type electrodes of the light emitting diodes, the second type electrode lines are electrically connected to the second type electrodes of the light emitting diodes, and the connecting portions extend into the first openings of the buffer insulating layer and are electrically connected to the first electrode layer (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 8, further comprising: an inorganic insulating layer disposed on the upper surface of the substrate and located between the buffer insulating layer and the substrate, wherein the inorganic insulating layer covers the upper surface and the first electrode layer and has a plurality of second openings, the second openings are connected through the first openings of the buffer insulating layer, and part of the second electrode layer extends into the first openings and the second openings and is electrically connected to the first electrode layer (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 9, wherein the buffer insulating layer is a patterned film layer, and a normal projection of the buffer insulating layer on the substrate is substantially overlap to a normal projection of the second electrode layer on the substrate (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 10, further comprising: an inorganic insulating layer disposed between the second electrode layer and the buffer insulating layer and 
Kim teaches, pertaining to claim 11, wherein each of the light emitting diodes is a vertical micro light emitting diode and a thickness of each of the light emitting diodes ranges between 4 microns and 10 microns (figure 2; [0055-0056]), Examiner views that the Young's modulus of the buffer insulating layer is less than 10GPa” is construed from the same material of BPL [0056: polyimide] as disclosed in instant application. ([0038]). 
Kim teaches, pertaining to claim 12, further comprising: a plurality of first electrode lines disposed on the buffer insulating layer and separated from each other, wherein the first electrode lines are respectively located between the pads and the buffer insulating layer, and the light emitting diodes are respectively bonding to the first electrode lines through the pads (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 13, further comprising: a plurality of second electrode lines respectively disposed on the light emitting diodes, wherein the light emitting diodes are respectively located between the second electrodes and the first electrodes (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 14, wherein a thickness of the buffer insulating layer ranges between 3 microns and 5 microns (figure 2; [0055-0056]), Examiner views that the Young's modulus of the buffer insulating layer is less than 10GPa” is construed from the same material of BPL [0056: polyimide] as disclosed in instant application. ([0038]). 
pertaining to claim 15, wherein a material of the buffer insulating layer is an organic material (figure 2; [0055-0056]), Examiner views that the Young's modulus of the buffer insulating layer is less than 10GPa” is construed from the same material of BPL [0056: polyimide] as disclosed in instant application. ([0038]). 
Kim teaches, pertaining to claim 16, wherein the Young's modulus of the buffer insulating layer ranges between 2.9 GA and 3.6 GA (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 17, wherein the residual stress of the buffer insulating layer ranges between 25 MPa and 45 MPa (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 18, wherein the elongation at break of the buffer insulating layer ranges between 5% and 10%(figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 19, wherein the substrate comprises a sapphire substrate, a glass substrate, a thin film transistor substrate, a primary adhesive surmount, a complementary metal-oxide-semiconductor circuit substrate, or a liquid crystal on silicon substrate (figures 2 and 3; [0055-0056], [0061-0086]). 
Kim teaches, pertaining to claim 20, wherein a length of each of the light emitting diodes ranges between 3 microns and 100 microns, and a thickness of each of the pads ranges between 0.1 microns and 10 microns (figures 2 and 3; [0055-0056], [0061-0086]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.